     Case 4:20-cv-00253-P Document 42 Filed 12/04/20             Page 1 of 22 PageID 527



                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

BRIAN KEITH UMPHRESS,                           §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §          Case No. 4:20-cv-00253-P
                                                §
DAVID C. HALL, et al.,                          §
                                                §
        Defendants.                             §

                UNOPPOSED MOTION TO AMEND OR MODIFY
              THE COURT’S NOVEMBER 12, 2020 AMENDED ORDER

        Defendants respectfully ask the Court to modify or amend its November 12,

2020 Amended Memorandum Opinion and Order (ECF No. 40).

        Plaintiff’s attorney Jonathan Mitchell has advised the undersigned that this

motion is not opposed. (See Certificate of Conference, at page 7 below.)

        By this motion, Defendants ask that the Court modify a number of its

descriptions of the factual record in this case, as set forth in Appendix C.1

        Defendants have represented to the Court, and the Amended Opinion

accurately reflects, the following facts:

        (i)     that no investigation or disciplinary action concerning Judge Brian

                Keith Umphress has been threatened or commenced;

1
  Whether the Court considers the motion pursuant to Rule 52, Rule 59, or Rule 60(a), Fed. R.
Civ. P., the purpose of the motion is to assure that the Amended Order -- especially if it becomes
published -- does not inadvertently mis-portray the factual record before the Court.
  Case 4:20-cv-00253-P Document 42 Filed 12/04/20         Page 2 of 22 PageID 528



      (ii)    that neither the Commission nor any Texas court has—to this date—

              expressed the view that Canon 4A(1) would be violated by a judge’s

              choice of church for worship, nor (without more), a judge’s choice to

              decline to perform same-sex marriages, nor a judge’s choice to

              campaign on a platform that opposes same-sex marriage and

              Obergefell; and

      (iii)   the Commission does not currently plan, or anticipate, a future

              disciplinary proceeding against Judge Umphress.

      Each of these facts continues to be true. But Defendants cannot guarantee

that there will be never be any future disciplinary proceeding. Defendants briefed

as follows:

      “Applicability of Canon 4A(1) cannot be determined without a factual

      record. Here, no claim has been asserted that Judge Umphress has

      violated a Judicial Canon; no investigation has been threatened; no

      one can tell the Court today what factual record would exist if some

      citizen were one day to file a complaint; and no one should prejudge

      the outcome of that matter if a non-frivolous complaint one day

      were to be filed.”

(October 21, 2020 Reply in Support of Motion to Dismiss for Lack of Subject

Matter Jurisdiction, ECF No. 37, at 6; emphasis added.)


                                         2
  Case 4:20-cv-00253-P Document 42 Filed 12/04/20       Page 3 of 22 PageID 529



       Indeed, Judge Umphress had emphasized his unhappiness that the

Commission had not made any commitment as to what might one day happen in

the future. He argued that the Commission has “refused to disclaim an intention to

investigate or discipline Judge Umphress for the activities that he describes in his

complaint. The defendants claim only that they have never threatened Judge

Umphress with discipline.” (October 7, 2020 Plaintiff’s Brief in Opposition to the

Defendants’ Motion to Dismiss for Lack of Subject Matter Jurisdiction, ECF No.

35, at 4.)

       Several passages in the Court’s Amended Order might inaccurately lead

members of the public to believe that the Commission has prejudged issues

concerning Judge Umphress. It has not; and it would not make any determinations

about Judge Umphress’ current or future conduct unless, and until, a proceeding

against him were initiated.    It continues to be accurate that no proceeding is

currently planned or anticipated. But the Commission has not been called upon to

make, nor has it made, any representations that no proceeding ever could occur in

the future, nor has the Commission prejudged what the outcome of any future

proceeding might be. That would depend upon the specifics of what a future

complaint might allege and the specifics of what future factual record might be

developed.




                                         3
  Case 4:20-cv-00253-P Document 42 Filed 12/04/20       Page 4 of 22 PageID 530



      Defendants, on behalf of themselves in their official capacities and on behalf

of their successors in office, respectfully ask the Court to make several editorial

adjustments to its Amended Opinion in order to prevent any misconception by the

public that the Commission has prejudged matters that have never been presented

to it for determination.

      Defendants believe that these requested modifications would not affect the

Court’s analysis that Judge Umphress has not sustained his burden to satisfy the

Clapper standard for determining standing. This is because there is no evidence,

and at most only speculation, as to whether there will, or will not, be any

disciplinary proceeding against Judge Umphress at any point in the future. But

even if the Court’s analysis would change, Defendants nevertheless believe it more

important that the factual record be accurately stated for the benefit of future

readers of the Court’s opinion.

      Appendix A sets forth excerpts from the Court’s Amended Order, which

discuss the factual record. (As set forth in Appendix C, Defendants ask that

several of these excerpts in Appendix A be modified to reflect the factual record

more precisely.)

      Appendix B sets forth verbatim portions of the record, for easy review by

the Court. These portions include evidence, submissions and oral responses by

counsel to the Court’s questions.


                                         4
  Case 4:20-cv-00253-P Document 42 Filed 12/04/20       Page 5 of 22 PageID 531



      Appendix C sets forth Defendants’ requested modifications to a number of

the excerpts from the Court’s Amended Order, which have been set forth in

Appendix A.

                             Conclusion and Prayer

      These modifications are not intended to hedge or dodge from the accuracy of

the factual record that Defendants have presented to the Court. But words and

nuances can have important meanings. Defendants would not want future readers

of the Court’s Amended Opinion to believe that the Commission has purported to

make findings or determinations about Judge Umphress or his conduct without

ever having engaged in any investigation. In particular, in the event – which is not

currently anticipated and which may be unlikely and may never occur – that a

citizen were to submit a complaint about Judge Umphress’ existing or future

conduct, the Commission would not wish the citizen to misperceive that his or her

complaint had been prejudged without the benefit of hearing the allegations and

investigating their accuracy and their relevance to Judge Umphress’ compliance

with Judicial Cannons.




                                         5
  Case 4:20-cv-00253-P Document 42 Filed 12/04/20     Page 6 of 22 PageID 532



      Defendants therefore respectfully pray that the Court make the modifications

described in Appendix C, or substantially similar modifications as the Court may

determine.

                                     Respectfully submitted,

                                     /s/ John J. McKetta III
                                     John J. McKetta III
                                     Texas Bar No. 13711500
                                     Graves Dougherty Hearon & Moody, P.C.
                                     401 Congress Ave., Suite 2700
                                     Austin, TX 78701
                                     (512) 480-5616 (telephone)
                                     (512) 480-5816 (fax)
                                     mmcketta@gdhm.com

                                     /s/ Roland K. Johnson
                                     Roland K. Johnson
                                     Texas Bar No. 00000084
                                     Harris Finley & Bogle, P.C.
                                     777 Main St., Suite 1800
                                     Fort Worth, TX 76102
                                     (817) 870-8765 (telephone)
                                     (817) 333-1199 (fax)
                                     rolandjohnson@hfblaw.com

                                     /s/ David Schleicher
                                     David Schleicher
                                     Texas Bar No. 17753780
                                     Schleicher Law Firm, PLLC
                                     1227 N. Valley Mills Dr., Suite 208
                                     Waco, TX 76712
                                     (254) 776-3939 (telephone)
                                     (254) 776-4001 (fax)
                                     david@gov.law

                                     ATTORNEYS FOR DEFENDANTS


                                        6
  Case 4:20-cv-00253-P Document 42 Filed 12/04/20          Page 7 of 22 PageID 533



                      CERTIFICATE OF CONFERENCE

      I hereby certify that, prior to filing this Rule 60(a) Motion to Amend or

Modify the Court’s November 12, 2020 Amended Order, I conferred with Jonathan

F. Mitchell, counsel for Plaintiff, at 11:45 am CT on December 4, 2020, and he

stated that the motion is not opposed.

                                              /s/ John J. McKetta III
                                              John J. McKetta III


                            CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served upon the following on this

4th day of December, 2020, both (i) by filing it with the Court’s electronic filing

system and (ii) by email:

                            Jonathan F. Mitchell
                            Mitchell Law PLLC
                            111 Congress Ave., Suite 400
                            Austin, TX 78701
                            jonathan@mitchell.law

                            H. Dustin Fillmore III
                            Charles W. Fillmore
                            The Fillmore Law Firm, L.L.P.
                            201 Main Street, Suite 801
                            Fort Worth, TX 76102
                            dusty@fillmorefirm.com
                            chad@fillmorefirm.com




                                          7
Case 4:20-cv-00253-P Document 42 Filed 12/04/20   Page 8 of 22 PageID 534



                     David Spiller
                     Mason Spiller
                     Reid Spiller
                     Spiller & Spiller
                     P.O. Drawer 447
                     Jacksboro, TX 76458
                     david@spillerlaw.net
                     mason@spillerlaw.net
                     reid@spillerlaw.net

                     Jeremiah Dys
                     First Liberty Institute
                     2001 West Plano Pkwy, Suite 1600
                     Plano, TX 750765
                     jdys@firstliberty.org

                                       /s/ John J. McKetta III
                                       John J. McKetta III




                                   8
Case 4:20-cv-00253-P Document 42 Filed 12/04/20   Page 9 of 22 PageID 535




                APPENDIX A




                                   9
 Case 4:20-cv-00253-P Document 42 Filed 12/04/20      Page 10 of 22 PageID 536



                                 APPENDIX A

       Excerpts from the Amended Order, discussing the factual record

      The Court’s Amended Order includes the following discussions, a few of

which Defendants request to be modified (as discussed in Appendix C below).

                                        A.

            “In a Joint Status Report filed by the parties in this case, the

      Commission asserted, inter alia, that Judge Umphress “is not, and has not

      been, the subject of any investigation or disciplinary proceeding. . . [and]

      that neither the Commission [on Judicial Conduct] nor any Texas court

      has—to date—expressed the view that Canon 4A(1) would be violated by a

      judge’s choice of church for worship, nor (without more), a judge’s choice to

      decline to perform same-sex marriages, nor a judge’s choice to campaign on

      a platform that opposes same-sex marriage and Obergefell.” Joint Status

      Report at 2–3; see also Habersham Declaration in Support of Defendants’ Mt.

      to Dismiss or Transfer at ¶ 7, ECF No. 7-1.” (Am. Order at 4-5.)

                                        B.

            “The parties later appeared for a hearing at which the Commission’s

      counsel unequivocally confirmed that based on Judge Umphress’s pleaded

      activities: (1) he faced no disciplinary action from the Commission; (2) the

      Commission does not plan to take any disciplinary action against him; (3)


                                        10
Case 4:20-cv-00253-P Document 42 Filed 12/04/20      Page 11 of 22 PageID 537



    his choice to decline to perform same-sex marriages and to campaign on a

    platform that opposes same-sex marriage and Obergefell is not violative of

    the Commission’s interpretation of Canon 4A(1); and (4) there is no

    allegation of facts that the Commission would take action against him. ECF

    No. 20.” (Am. Order at 5.)

                                      C.

          “… the Commission expressly stated that it has not and will not

    prosecute him for his allegedly chilled behavior …” (Am. Order at 6.)

                                      D.

          “However, the Commission asserts not only that there are no plans to

    investigate or discipline Judge Umphress but that they will neither

    investigate nor discipline him if he acts in the very way that he claims to be

    chilled against. Joint Report at 2–3; ECF No. 20; see also Habersham

    Declaration in Support of Defendants’ Mt. to Dismiss or Transfer at ¶ 7, ECF

    No. 7-1.” (Am. Order at 9.)

                                      E.

          “… the prosecuting entity expressly and exhaustively states that it has

    no plans to act against Judge Umphress for partaking in the allegedly chilled

    activity.” (Am. Order at 9-10.)




                                      11
Case 4:20-cv-00253-P Document 42 Filed 12/04/20    Page 12 of 22 PageID 538



                                     F.

          “… the Commission repeatedly and exhaustively asserted that it

    would not discipline him if he acts in precisely the manner he desires.”

    (Am. Order at 10 n.6.)

                                     G.

          “… the Commission has expressly disclaimed any intention of

    investigating or disciplining him for engaging in his desired activity …”

    (Am. Order at 11.)

                                     H.

          “… the Commission repeatedly disclaimed any plans to investigate or

    discipline him if he continues to act in the manner he deems chilled.” (Am.

    Order at 12.)

                                     I.

          “… the Commission repeatedly disclaimed any plans to investigate or

    discipline him if he chose to act in the manner he deems chilled.” (Am.

    Order at 12.)

                                     J.

          “Finally, because the Commission repeatedly disclaimed any plans to

    investigate or discipline Judge Umphress, the future event that he fears




                                     12
Case 4:20-cv-00253-P Document 42 Filed 12/04/20     Page 13 of 22 PageID 539



    (being subject to investigation or discipline) ‘may not occur as anticipated,

    or indeed may not occur at all.’“ (Am. Order at 12.)




                                      13
Case 4:20-cv-00253-P Document 42 Filed 12/04/20   Page 14 of 22 PageID 540




                APPENDIX B




                                   14
 Case 4:20-cv-00253-P Document 42 Filed 12/04/20        Page 15 of 22 PageID 541



                                    APPENDIX B

                The facts as portrayed by Defendants’ evidence,
                 submissions, and responses by their counsel

                                          A.

Joint Status Report at 2–3, ECF No. 20:

            “Defendants claim that Judge Umphress is not, and has not been, the

      subject of any investigation or disciplinary proceeding . . . [and] that neither

      the Commission nor any Texas court has—to this date—expressed the view

      that Canon 4A(1) would be violated by a judge’s choice of church for

      worship, nor (without more), a judge’s choice to decline to perform same-

      sex marriages, nor a judge’s choice to campaign on a platform that opposes

      same-sex marriage and Obergefell.”

                                          B.

Habersham Declaration in Support of Defendants’ Motion to Dismiss or Transfer at

¶ 7, ECF No. 7-1:

            “No investigation or disciplinary action concerning Judge Brian Keith

      Umphress has been threatened or commenced.            If there had been any

      communications by the Commission with Judge Umphress concerning any

      potential disciplinary matter, I would have known of it. If there were to be

      any communication from the Commission with Judge Umphress in the

      future about any potential disciplinary matter, the communication would be

                                          15
 Case 4:20-cv-00253-P Document 42 Filed 12/04/20        Page 16 of 22 PageID 542



     by myself or other Commission staff.           The Commission’s Procedural

     Rule 18 forbids any ex parte contact between a Commissioner and any judge

     who is the subject of an investigation or proceeding.          If a disciplinary

     proceeding were to occur at some future date, all decisions by these

     Defendants (or any successor commissioners) would be made at meetings

     that are conducted under the normal statutory processes of the Commission.”

                                         C.

Second Declaration of Jacqueline R. Habersham ¶¶ 5-9:

           “5.    None of the three instances consisted of allegations that were

     limited to a judge’s mere choice, standing alone, to conduct opposite-sex

     marriages but not to conduct same-sex marriages.            Each of the three

     instances included allegations of additional conduct that raised questions

     about the appearance to objective persons as to whether the judge displayed

     a lack of capacity to act impartially towards current or prospective litigants,

     or about the judge’s failure to treat persons with whom the judge dealt in an

     official capacity with the requisite patience, dignity or courtesy.

           “6.    I am aware of no instance where the Commission has

     investigated or adjudicated a judge’s mere choice, standing alone, to conduct

     opposite-sex marriages but not to conduct same-sex marriages.




                                         16
 Case 4:20-cv-00253-P Document 42 Filed 12/04/20       Page 17 of 22 PageID 543



             “7.    I am aware of no instance where the Commission has

      investigated or adjudicated a judge’s choice to worship in a particular church

      or to embrace a particular faith.

             “8.    I am aware of no instance where the Commission has

      investigated or adjudicated a judge’s choice to campaign based upon his or

      her belief that a particular case was wrongly decided by the United States

      Supreme Court.

             “9.    In a prior declaration, I stated that no investigation or

      disciplinary action concerning Judge Brian Keith Umphress has been

      threatened or commenced. That continues to be accurate.”

                                          D.

Responses by McKetta to the Court’s questions on August 14, 2020,

Transcript at 29:

             “[THE COURT:] In the declaration of Jacqueline Habersham --

             “MR. McKETTA: Yes.

             “THE COURT: -- she makes the following sworn statement, “No

      investigation or disciplinary action concerning Judge Brian Keith Umphress

      has been threatened or commenced.” As far as you know is that statement

      true and accurate?

             “MR. McKETTA: It’s true even as of today, that’s correct.


                                          17
Case 4:20-cv-00253-P Document 42 Filed 12/04/20     Page 18 of 22 PageID 544



          “THE COURT: Similar statement was made in the joint status report.

    Judge – on behalf of defendant’s pleading you signed, “Judge Umphress is

    not and has not been the subject of any investigation of disciplinary

    proceeding.” I’m assuming that continues to be the case?

          “MR. McKETTA: It is. Both of those are accurate.

          “THE COURT: At this time you don’t know of any investigation or

    disciplinary proceeding against the Judge?

          “MR. McKETTA: Correct. Nobody --

          “THE COURT: Let me – let me follow up.

          “MR. McKETTA: Okay.

          “THE COURT: Sorry.

          “MR. McKETTA: Not at all.

          “THE COURT: Nor do you – and as far as you know, do you

    anticipate one in the future?

          “MR. McKETTA: No.”




                                      18
Case 4:20-cv-00253-P Document 42 Filed 12/04/20   Page 19 of 22 PageID 545




                APPENDIX C




                                   19
 Case 4:20-cv-00253-P Document 42 Filed 12/04/20      Page 20 of 22 PageID 546



                                 APPENDIX C

                            Requested modifications


      Defendants respectfully ask that the Court make the following (or

substantially similar) modifications to the Amended Order. Alphabetic references

(A. through J.) refer to the excerpts from the Amended Order quoted in

Appendix A above. Proposed modifications are shown in highlighted language.

                                       A.

                                  [No change]

                                       B.

            “The parties later appeared for a hearing at which the Commission’s

      counsel unequivocally confirmed that based on Judge Umphress’s pleaded

      activities: (1) he faced no disciplinary action from the Commission; (2) the

      Commission does not CURRENTLY ANTICIPATE any disciplinary action

      against him; (3), his choice to decline to perform same-sex marriages and to

      campaign on a platform that opposes same-sex marriage and Obergefell is

      not violative of the Commission’s EXISTING APPLICATIONS OR

      interpretationS of Canon 4A(1); and (4) there is no allegation of facts that

      the Commission would take action against him. ECF No. 20.” (Am. Order at

      5.)



                                       20
Case 4:20-cv-00253-P Document 42 Filed 12/04/20      Page 21 of 22 PageID 547



                                      C.

          “… the Commission expressly stated that it HAS NO CURRENT OR

    ANTICIPATED FUTURE INTENT TO prosecute him for his allegedly

    chilled behavior …” (Am. Order at 6.)

                                      D.

          “However, the Commission asserts not only that there are no plans to

    investigate or discipline Judge Umphress but that they HAVE NO

    CURRENT OR ANTICIPATED FUTURE INTENT TO EITHER

    investigate OR discipline him if he acts in the very way that he claims to be

    chilled against. Joint Report at 2–3; ECF No. 20; see also Habersham

    Declaration in Support of Defendants’ Mt. to Dismiss or Transfer at ¶ 7, ECF

    No. 7-1.” (Am. Order at 9.)

                                      E.

                                  [No change]

                                      F.

          “… the Commission repeatedly and exhaustively asserted that it HAS

    NO CURRENT OR ANTICIPATED FUTURE INTENT TO discipline him

    if he acts in precisely the manner he desires.” (Am. Order at 10 n.6.)




                                      21
                                                                         3661524.v1
Case 4:20-cv-00253-P Document 42 Filed 12/04/20      Page 22 of 22 PageID 548



                                      G.

          “… the Commission has expressly disclaimed any CURRENT OR

    ANTICIPATED FUTURE intention of investigating or disciplining him for

    engaging in his desired activity … “ (Am. Order at 11.)

                                      H.

          “… the Commission repeatedly disclaimed any CURRENT OR

    ANTICIPATED FUTURE plans to investigate or discipline him if he

    continues to act in the manner he deems chilled.” (Am. Order at 12.)

                                       I.

          “… the Commission repeatedly disclaimed any CURRENT OR

    ANTICIPATED FUTURE plans to investigate or discipline him if he chose

    to act in the manner he deems chilled.” (Am. Order at 12.)

                                      J.

          “Finally, because the Commission repeatedly disclaimed any

    CURRENT OR ANTICIPATED FUTURE plans to investigate or discipline

    Judge Umphress, the future event that he fears (being subject to investigation

    or discipline) ‘may not occur as anticipated, or indeed may not occur at

    all.’“ (Am. Order at 12.)




                                      22
